Citation Nr: 1234319	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  08-07 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, Type II, claimed as secondary to herbicide exposure.

2. Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant in this case is a Veteran who had active duty service from February 1968 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for diabetes mellitus, Type II, and hypertension.  The Veteran's notice of disagreement as to both matters was received in October 2006.  A statement of the case (SOC) was issued in February 2008 to address the claim of service connection for hypertension.  In a separate letter issued on the same date as the February 2008 SOC, the RO advised the Veteran that his claim of service connection for diabetes mellitus, Type II, was subject to Chairman's Memorandum 01-06-24 (September 21, 2006), which instituted a stay on all cases affected by the United States Court of Appeals for Veterans Claims (Court) decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), which reversed a decision of the Board which denied service connection for disabilities claimed as a result of exposure to herbicides.  A VA Form 9, substantive appeal was received in February 2008.

On May 8, 2008, the United States Court of Appeals for the Federal Circuit issued its decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) wherein it reversed the Court's decision (in Haas v. Nicholson, 20 Vet. App. 257 (2006)), and issued mandate in Haas effective October 16, 2008.  A petition for writ of certiorari in Haas was denied by the United States Supreme Court on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In light of the foregoing as well as Chairman's Memorandum 01-09-03 (January 22, 2009), which rescinded Chairman's Memorandum 01-06-24 in its entirety, the RO advised the Veteran by letter in May 2009 that they were proceeding with his claim of service connection for diabetes mellitus, Type II, and issued him an SOC addressing that matter on the same date.  Thereafter, the Veteran was issued a supplemental SOC (SSOC) in May 2009 (and again in February 2012).  

The Board notes, however, that a careful review of the claims file does not show that the Veteran has submitted a substantive appeal in the matter of service connection for diabetes mellitus, Type II.  Nevertheless, the record shows that the RO has proceeded to review the claim as if his appeal was timely perfected (see May 2009 and February 2012 SSOCs) and the Veteran also appeared at a Board video conference hearing in June 2012, wherein testimony was elicited as to both his claims of service connection for diabetes mellitus, Type II, and hypertension.  Based on the foregoing, it is not inappropriate for the Board to proceed in the matter of service connection for diabetes mellitus, Type II.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (the 60-day period to file a substantive appeal in a claim for VA benefits is not a jurisdictional bar to the Board's adjudication of a matter, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly); Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (the Board is not deprived of jurisdiction where there is no evidence that the veteran filed a substantive appeal to perfect the claim; in proceeding to review the claim, the Board effectively waived the filing of a substantive appeal as to the matters).

As was noted above, the Veteran appeared at a Board video conference hearing in June 2012.  A transcript is of record.  Additional evidence was submitted with a waiver of initial Agency of Jurisdiction (AOJ) consideration at the Board video conference hearing.

Finally, the Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  

FINDINGS OF FACT

1. It is not shown that the Veteran served in the Republic of Vietnam or was exposed to an herbicide agent (to include Agent Orange) during service.

2. Diabetes mellitus, Type II, was not manifested in service or in the first postservice year, and the preponderance of the evidence is against a finding that the Veteran's current diabetes mellitus, Type II, is related to an event, injury, or disease in service.

3. Diabetes mellitus, Type II, is not service connected; hypertension was not manifested in service or in the first postservice year, and is not shown to be related to the Veteran's service.  


CONCLUSIONS OF LAW

1. Service connection for diabetes mellitus, Type II, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2. The claim of secondary service connection for hypertension is legally insufficient; service connection for such disability is not warranted.  38 U.S.C.A. §§ 1110, 1110 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011), 3.310 (as in effect prior to Oct. 10, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473.  

The notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran with pre-adjudication notice of how to substantiate claims of direct service connection for diabetes mellitus, Type II, and hypertension by letters dated in February 2006 and in July 2006.  He was provided additional notice in April 2010 and in September 2010.  These notification letters complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying the five elements of a service connection claim; and with Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The Board notes that the Veteran's claim of service connection for hypertension is also claimed as secondary to diabetes mellitus; however, he has not been provided a VCAA notice letter that explains the information and evidence not of record that is necessary to substantiate such a claim.  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the Supreme Court reversed the case of Sanders v. Nicholson, 487 F.3d 881 (2007), which had held that any error in VCAA notice should be presumed prejudicial and that VA must always bear the burden of proving that such an error did not cause harm.  In reversing Sanders, the Supreme Court in essence held that - except for cases in which VA has failed to inform the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki, 129 S. Ct. at 1704-06.  The Veteran has not alleged that he was prejudiced because he did not receive notice of what was needed to substantiate his claim.  Notably, the record shows that he has not established service connection for diabetes mellitus, Type II (and this decision does not do so either); therefore, any claim for secondary service connection based on such disability is legally insufficient.  As the Veteran's claim of service connection for hypertension on a secondary basis cannot be granted as a matter of law, he is not prejudiced by the lack of notice regarding how to substantiate a secondary service connection claim.  See Sanders, 487 F.3d at 889 (the purpose of section 5103(a) notice is not frustrated, and the claimant is not prejudiced, when the benefit sought cannot be awarded as a matter of law).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).


Duty to Assist

VA has obtained service treatment records (STRs) and service personnel records, assisted the Veteran in obtaining evidence, afforded him a VA examination in April 2006, and afforded him the opportunity to give testimony at a Board video conference hearing in June 2012.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.

In this regard, the Board notes that subsequent to the June 2012 Board video conference hearing, the record was held open for 60 days to allow the Veteran to submit additional evidence.  More than 60 days have passed since the June 2012 Board video conference hearing, and additional evidence has not been received from either the Veteran or his representative.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

B. Factual Background

The Veteran's DD 214 shows he served in the U.S. Navy where his primary service occupational specialty number was MM-4200/000; the related civilian occupation is a marine mechanics.  His service personnel records and STRs show he was assigned to the USS Estes from April 29, 1968 to September 1969.  They also show that he was awarded the Vietnam Service Medal for service in waters contiguous to Vietnam, and participated in three campaigns: Vietnam Counteroffensive Phase IV (April 2, 1968 to June 30, 1968); Vietnam Counteroffensive Phase V (July 1, 1968 to November 1, 1968); and a third campaign that began on November 2, 1968, and whose end date or name had not yet been announced/established at the time of the completion of the Veteran's service personnel record in September 1969.  Also, they note that the USS Estes was designated as eligible to receive hostile fire pay for the periods May 9, 1968 to May 20, 1968; June 1, 1968 to June 8, 1968; July 1, 1968 to July 21, 1968; and August 26, 1969 to August 31, 1969, and that the Veteran was determined as qualified and paid hostile fire pay for those periods.
The Veteran's STRs, including his September 1969 service separation physical examination report, are silent for any complaints, findings, treatment, or diagnoses of Type II diabetes mellitus or hypertension.  They do show that from May 1968 to September 1968, and from September 1969 to October 1969, the Veteran was rendered the chloroquine-primaquine phosphate chemoprophylactic regimen for malaria.

May 2002 to July 2005 private treatment records from Dr. Stevens show that the Veteran has had a diagnosis of Type II diabetes mellitus and hypertension as early as 2002.  His VA treatment records from May 2006 to December 2011 (including those contained in Virtual VA) show that he continues to receive routine follow-up care for both conditions.  Both the Veteran's private and VA treatment records are silent for any opinions as to the etiology of either disability.

On April 2006 VA examination, the Veteran reported that his diabetes mellitus and hypertension had existed for 20 years.  After a physical examination, diabetes mellitus and hypertension were diagnosed.  The hypertension was noted to be secondary to the diabetes mellitus.  The examiner did not offer an opinion as to the etiology of the Veteran's diabetes mellitus.

In a statement received in September 2010, the Veteran stated that he served aboard the USS Estes but went ashore by boat to Da Nang and Cam Ranh Bay Harbor in July 1969 for supplies.

In July 2011, a Joint Services Records Research Center (JSRRC) coordinator certified that the information required to corroborate the Veteran's alleged exposure to herbicides as described by the Veteran was insufficient to send to the JSRRC and/or the Marine Corps and the National Archives and Records Administration.  The JSRRC coordinator noted further that he had reviewed VA's list of "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents", and it showed that USS Estes was stationed in the mouth of Mekong River in January 1967; however, this preceded the Veteran's enlistment in the U.S. Navy.  As for the Veteran's allegation that he went ashore to Da Nang and Cam Ranh Bay in July 1969 for supplies, the JSRRC coordinator stated that the Veteran's STRs and other documents were reviewed and no date stamps or other verification of on-shore records were found.  He also stated that deck logs were not requested because they would not document sailors or Marine trips to shore.  Finally, he observed that Da Nang and Cam Ranh Bay were deep water ports so definitive proof of the Veteran having set foot in Vietnam was necessary before exposure to herbicide agents could be conceded.

In a statement received in February 2012, the Veteran indicated that he went ashore in 1968 to get supplies, and requested that his ship's logs be located.

At the June 2012 Board video conference hearing, the Veteran testified that while serving aboard the USS Estes, he went ashore at least 3 or 4 times to Da Nang and Cam Ranh Bay as part of a work detail to restock the ship's commissary and bring back stuff that was needed on the ship.  He noted that during this time he wrote letters to his spouse; however, these letters were destroyed during a flood and are no longer available.  His spouse testified that she could not recall whether the Veteran ever stated in his letters that he was going ashore to Vietnam.  The Veteran also indicated that he was unable to procure any buddy statements to corroborate his presence in Vietnam, as he could only remember the last names of two individuals with whom he served, and other "vague last names."  The Veteran's representative noted that the Veteran was given malaria prophylactics twice in service and stated that had the Veteran served only at sea, he would not have needed to worry about mosquitoes; therefore, if it was felt that he was in danger of contracting malaria, that meant the Veteran must have been "on shore or very close to shore."  He further noted that the Veteran "served in various campaigns in Vietnam" for which he received 3 Bronze stars and also received combat pay while he was in Vietnam.  Regarding the Veteran's claim of service connection for hypertension, the Veteran's representative confirmed that it was being claimed strictly on a "secondary theory to diabetes."

At the June 2012 Board video conference hearing, the Veteran's representative submitted additional evidence in the form of Agent Orange Ship List from VA's online Public Health website.  It states that the USS Estes was anchored in the mouth of Mekong River during January 1967; conducted troop and supply beach landings during March and July-August 1965, at Chu Lai, Da Nang, and Qui Nhon; and conducted small boat landings and a beach picnic at Vung Tau during April 1968.  The Veteran's representative observed that the Veteran joined the USS Estes on April 29, 1968.

C. Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For certain chronic diseases (including diabetes mellitus and hypertension), service connection may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for diabetes mellitus sand hypertension).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Direct service connection - Type II diabetes mellitus.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

At the outset, it is noteworthy that although service personnel records show that the Veteran served aboard a ship (the USS Estes) in the official waters of the Republic of Vietnam during the Vietnam Era, it is not shown that his "service involved duty or visitation in the Republic of Vietnam," or that he served in a Korean or Thai unit exposed to herbicide agents (and was thus exposed to any herbicide agents, including Agent Orange).  The NPRC was unable to determine whether he had any service in the Republic of Vietnam.  His service personnel records show that he was awarded the Vietnam Service Medal with three Bronze stars.  The Vietnam Service Medal was awarded to service members who served "in Vietnam, its contiguous waters, or airspace, thereover" or "in Thailand, Laos, or Cambodia, or the airspaces, thereover, and in direct support of operations in Vietnam."  Thus, the award of that medal is not of itself necessarily indicative of service in Vietnam.  See Manual of Military Decorations and Awards, A-6 (Department of Defense Manual 1348.33-M, September 1996) (emphases added).  As for the Bronze stars, these were awarded for the Veteran's "participation during approved campaign periods," and there is nothing in the record to suggest that his participation took place on land in the Republic of Vietnam.  See id.  Likewise, during the June 2012 Board video conference hearing, the Veteran's representative intimated that the Veteran's receipt of combat pay was indicative of service in Vietnam.  However, his service personnel records show that his receipt of hostile fire pay was based on the USS Estes being designated as eligible for hostile fire pay, and thus is also not indicative of service on land in the Republic of Vietnam.  

The Veteran contends he went ashore to Vietnam on several occasions to retrieve supplies for the USS Estes, but he has not submitted any evidence to substantiate such claim, nor sufficient identifying information for VA to pursue verification of his alleged presence in Vietnam.  Significantly, at the June 2012 Board video conference hearing, the Veteran was vague and uncertain about the names of those with whom he had served and though he had written letters to his spouse while he was stationed aboard the USS Estes, these letters are no longer available and his spouse could not recall whether he had ever mentioned going ashore to Vietnam.  Also at the June 2012 Board video conference hearing, the Veteran's representative suggested that the Veteran's receipt of malaria prophylactics on two occasions in service was indicative of him having either gone "on shore or very close to shore."  However, the representative provides no supportive evidence for what is essentially a supposition, and thus this fact may not serve as corroborating evidence of the Veteran having served either on land in the Republic of Vietnam or in its inland waters.  The Board notes that the Veteran has requested that deck logs for the USS Estes be obtained to assist in the verification of his trips to shore.  However, in July 2011, a JSRRC coordinator certified that such records would not document sailors or Marine trips to shore.  Finally, the Board acknowledges that the Veteran's representative has submitted evidence from VA's Public Health website, which states that the USS Estes conducted small boat landings and a beach picnic at Vung Tau during April 1968, but notes that the Veteran did not join the USS Estes until April 29, 1968.  This website also documents supply beach landings in March and in July-August 1965, including in Da Nang.  However, the Veteran as not on the USS Estes in 1965, and there is no evidence in the record to support a finding that during the two days he was aboard the USS Estes in April 1968, the Veteran participated in small boat landings or a beach picnic.  Notably, the Veteran has consistently asserted that he went ashore to Da Nang and Cam Ranh Bay as part of a work detail to retrieve supplies for the USS Estes.  He has never indicated that he visited Vung Tau or participated in small boat landings or a beach picnic.  

The Board has also carefully considered the Veteran's statement and hearing testimony.  However, the Veteran was vague and unable to remember a number of details of his service when he testified in June 2012.  As he noted at the hearing, the Veteran was very young during his active service.  At the Board hearing, the Board observed that the Veteran had some admitted problems with memory for the events some 40 years before.  The Board must find the credibility of the Veteran's statements and testimony to be diminished by the evidence of such memory loss due to the passage of time.  When considered with the overall evidence, the Board declines to find land service in Vietnam based on the Veteran's statements and testimony alone.   

Accordingly, it is not shown that the Veteran's "service involved duty or visitation in the Republic of Vietnam," and his claim seeking service connection for diabetes mellitus, Type II, is not within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (which provides for establishing service connection for diseases, including diabetes mellitus, on a presumptive basis based on herbicide exposure therein for veterans who served in Vietnam).  

Under Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), the Veteran may still establish service connection for diabetes as due to herbicide exposure with proof of direct causation.  However, he has not shown, nor does he contend, that he was exposed to herbicides any place in service other than in Vietnam.  Furthermore, there is no competent evidence that diabetes mellitus, Type II, was manifested in his first postservice year.  Consequently, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112 also do not apply.  

To establish service connection for diabetes mellitus, Type II, under these circumstances, the Veteran must show affirmatively that the disease is related to his active service.  It is not shown in his STRs, nor does he contend, that diabetes mellitus, Type II, was manifested in service.  Postservice VA and private treatment records show that diabetes mellitus, Type II, was diagnosed many years after his separation from service.  See generally Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim).  Also, there is no competent (medical) evidence in the record of a possible nexus between the Veteran's diabetes mellitus, Type II, and his service.  Private and VA treatment records only note the treatment of diabetes mellitus; there is nothing in these records that suggests the Veteran's diabetes mellitus, Type II, may be related to service, to include as due to herbicide exposure therein.

The Board recognizes that under 38 C.F.R. § 3.159(c)(4)(i), VA has a duty to provide a VA medical examination or obtain a medical opinion once a claimant has established that he has a current (or persistent/recurrent) disability that may be related to an event, injury, or disease in service.  The Board further acknowledges that the Veteran was provided a VA examination in April 2006; however, the examiner did not provide an opinion as to the etiology of the Veteran's diabetes mellitus, Type II.  Ordinarily, such omission would require a remand for a supplemental opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).  However, in this instance, the Veteran has not submitted any medical or textual evidence suggesting that his diabetes mellitus, Type II, might be related to his service.  His own statements relating his diabetes mellitus, Type II, to service are not competent evidence, as he is a layperson, and lacks the training to opine regarding medical etiology (which, in this instance, requires medical expertise and may not be resolved by mere lay observation).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  Consequently, VA's duty to assist by arranging for an examination/securing a medical opinion is not triggered, and thus another VA examination is not required.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus, Type II, is in any way related to his service.  Accordingly, the claim must be denied.

Secondary service connection - Hypertension.

Hypertension was not noted in service or within one year of the Veteran's separation from service, and there is no evidence suggesting that his hypertension may be directly related to his service.  Notably, at the April 2006 VA examination, it was the examiner's opinion that the Veteran's hypertension was secondary to his diabetes mellitus.  The Veteran does not allege otherwise; at the June 2012 Board video conference, it was clarified that his theory of entitlement is solely one of secondary service connection.  Specifically, he contends that his hypertension is secondary to diabetes mellitus.

Secondary service connection is warranted where a disability is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) Competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (aggravated) by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In essence, it provides that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after aggravation occurred.  As the Veteran's claim was pending prior to the effective date of the revised 38 C.F.R. § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

Inasmuch as service connection for diabetes mellitus has been denied (see above), a threshold legal requirement for establishing secondary service connection is not met, i.e., it is not shown that the primary disability (diabetes mellitus) alleged to have caused or aggravated the disability for which secondary service connection is sought (hypertension) is service-connected.  Accordingly, the claim of service connection for hypertension as secondary to diabetes mellitus is legally insufficient, and must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


